FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30041

               Plaintiff - Appellee,             D.C. No. 3:04-cr-05193-RBL

  v.
                                                 MEMORANDUM*
WILLIAM EMORY McDOWELL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       William Emory McDowell appeals from the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. Pursuant to Anders v.

California, 386 U.S. 738 (1967), McDowell’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We have provided McDowell the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 13-30041